ACCEPTED
                                                                                                         12-15-00068-CR
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                     6/8/2015 4:22:31 PM
                                                                                                           CATHY LUSK
                                                                                                                  CLERK


                                CAUSE NO. : 12–15–00068–CR
                                 CAUSE NO. 12--15--00069--CR
ANDREW WHITAKER                            §           IN THE TWELFTH COURT
                                                                        FILED IN
                                           §                     12th COURT OF APPEALS
vs.                                        §                          TYLER, TEXAS
                                                       OF APPEALS DISTRICT
                                           §                      6/8/2015 4:22:31 PM
THE STATE OF TEXAS                         §           TYLER, TEXAS CATHY S. LUSK
                                                                                      Clerk
                           MOTION FOR EXTENSION OF TIME
                             TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

        COMES NOW, Andrew Whitaker, the Appellant, in the above–styled and numbered
cause, and pursuant to Rule 10 of the Rules of Appellate Procedure, files this motion requesting
that the Court extend the time for filing the Appellant’s brief in this cause, and in support shows
as follows:
                                                 A.
       1.      The case is on appeal from the 420th Judicial District Court of Nacogdoches
               County, Texas.

       2.      The style and number of the case in the trial court is Cause Number F1521497;
               Cause Number F1421007;State of Texas vs. Andrew Whitaker; Case Number:
               12–15–00068–CR & 12--15--00069--CR; Andrew Whitaker vs. The State of
               Texas.
       3.      The Appellant was charged by indictment with the Third degree felony
               offense of Evading Arrest and the State Jail offense of UUMV.

       4.      Punishment was assessed at confinement in the Texas Department of Criminal
               Justice, Institutional Division for thirteen (13) and two (2) years confinement.

       5.      The present deadline for filing the Appellant’s brief is due June 8, 2015.

       6.      The Appellant seeks an extension of time of 30 days until July 8, 2015.

       7.      This is the Appellant’s first motion for extension of time to file the Appellant’s
               brief.

                                                 B.

       This extension is not sought for the purpose of delaying this appeal, but for the following
reasons:

       Appellant's attorney has been hospitalized with an unexpected complications from surgery
and requires additional time to complete Appellant’s brief.
                                                C.
       On June 8, 2015, by copy of this motion, Appellant’s counsel has advised, via copy of
this motion, the Nacogdoches County District Attorney’s Office of this submission.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays that the
Court grant an extension of time to file until July 8, 2015, for filing of Appellant’s brief.

                                                     Respectfully submitted,



                                                     ___________________________________
                                                     WINFRED A. SIMMONS, II
                                                     115 W. Shepherd Avenue
                                                     Lufkin, Texas 75904
                                                     (936) 632-3242 (phone)
                                                     (936) 632-4325 (fax)
                                                     SBN 00794636

                                                     Attorney for Appellant


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Motion for Extension of Time the file
Appellant’s Brief was delivered via facsimile transfer/ hand delivery/ certified mail, to the
Angelina County District Attorneys’s Office, 101 E. Main, Nacogdoches, Texas 75961.

                                                     ____________________________________
                                                     Winfred A. Simmons, II